DETAILED ACTION
Claims 14–26 are pending in the present application. Of these, claims 25–26 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 18th, 2022 is acknowledged. Claims 25–26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “Nuclear reactor and corresponding maintenance method”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Nuclear reactor, guide tube support, and corresponding maintenance method”.
The abstract of the disclosure is objected to because the abstract contains numerical reference characters to Drawings whereas specific details are expected to be omitted.  See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).
The disclosure is objected to because of the following informalities:
Claims 15–16 are objected to because they refer to "the lower axial sleeve end" whereas  claim 14, upon which claim 15 depends, refers to  “a lower axial end of the tubular sleeve”. Likewise, they refer to “the upper axial end” whereas claim 14 refers to “an upper axial sleeve end“. Terminology should be consistent throughout the claims.
Appropriate correction is required.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14–19 and 22–24 are rejected under 35 U.S.C. 103 as being unpatentable over James Chrise et al*, US 5,053,189 A (hereinafter “Chrise”). *previously presented
Regarding claim 14, Chrise discloses a nuclear reactor comprising:
a vessel having a vertical central axis (Figs. 1-2 reactor vessel 32), the vessel including a vessel head (34) having a plurality of openings; (Fig. 1: openings for dome penetrations 69- note that enlarged view of the upper portion of the vessel is shown in Fig. 2, and a further enlarged view of just the upper portion of the control rod 68 is shown in Fig. 8); 
a core positioned inside the vessel (core 40); 
guide tubes positioned in the vessel (guide tube assemblies 62);
a plurality of control members, for controlling the reactivity of the core, axially movable inside the guide tubes (Fig. 8: control rod assemblies 60 comprise control rods 68); 

 
    PNG
    media_image1.png
    598
    459
    media_image1.png
    Greyscale

vessel head penetrations (dome penetrations 69) each comprising a tubular adapter (90) fixed in one of the openings and defining an inner passage (Fig. 8: tubular adapter 90 defines an inner passage in which the control rod 68 is inserted), each vessel head penetration further comprising a tubular sleeve (92) engaged in the inner passage and axially extending in line with a corresponding one of the guide tubes; 
control rods secured to the control members and each extending through one of the tubular sleeves (Fig. 8: drive rod 68 is secured to control assemblies 60); and
drive mechanisms of the control members, located outside the vessel, each drive mechanism being configured to drive one of the control rods axially, (control rod drive mechanisms 66)
each tubular sleeve (92) being suspended by an upper axial sleeve end (145) resting on an upper step (120/128) arranged on the corresponding tubular adapter, (Fig. 8: 92 is arranged on 90), 
a lower axial end of the tubular sleeve (92) projecting axially into the vessel beyond the tubular adapter (Fig. 8: lower axial end 92 projects axially straight down into the vessel beyond 90) and being separated from an upper axial end of the corresponding guide tube by an axial gap having an axial height of less than 50 millimeters (Col. 3 ll. 9-29: see the gap labeled in the figure).
However, Chrise fails to explicitly teach the dimensions of the gap.
It would have been obvious to one of ordinary skill in the art (OOSITA) at the time of the effective filing date of the invention to try a gap of around 50 mm. From Chrise’s Fig. 8, the gap dimensions are on the order of the guide tube dimensions, and it is well known in the art that control rods and guide tubes for control rods are on the order of tens of mm. Along with normally 

Regarding claim 15, Chrise discloses the nuclear reactor according to claim 14, wherein the lower axial sleeve end is separated from the upper axial end of the corresponding guide tube by a radial gap with a radial width smaller than 20 millimeters (Fig. 8; Col. 3 ll. 9-29; Col. 7 ll. 18-28: drive rod clearances require gaps between the sleeve 142 and flow restrictor 120, and between the sleeve 142 and the top guide tube plate 122, shown as 112 in the related art of Fig. 7 and unlabeled in Fig. 8). It was have been obvious to OOSITA to provide the claimed clearance dimensions, for the purpose of clearance and insertion of the control rods in the guide tubes.

Regarding claim 16, Chrise discloses the nuclear reactor according to claim 14, wherein each lower axial sleeve end has a shape flared toward the corresponding guide tube (Fig. 8: lower axial sleeve 92 is flared outward to a cone shape as shown).
However Chrise in the embodiment of Fig. 8 fails to teach an upper axial end of each of the guide tubes comprising an axially protruding part.
Elsewhere in Fig. 15, Chrise teaches an upper axial end of each of the guide tubes comprising an axially protruding part (180) engaged in the corresponding lower axial sleeve end (92), the axial gap being defined between an inner surface of the lower axial sleeve end and the axially protruding part of the corresponding guide tube (Fig. 15; Col. 9 ll. 63 – Col. 10 ll. 5).
It would have been obvious to OOSITA to substitute the upper axial end of each of the guide tubes taught by Chrise Fig. 15 with that in Fig. 8. According to Chrise Col. 9 ll. 63 – Col. 10 ll. 5, this would have aided in blocking “coolant flow through the control rod guide tube”, and 

Regarding claim 17, Chrise discloses the nuclear reactor according to claim 16, wherein the lower axial sleeve end is separated from the corresponding upper axial guide tube end by a radial gap with a radial width smaller than 20 millimeters, the radial gap being defined between the inner surface of the axial lower sleeve end and the axially protruding part (Fig. 8; Col. 3 ll. 9-29; Col. 7 ll. 18-28: please refer to the discussion of claim 15 regarding the same limitations. Along with normally expected experimental optimization, OOSITA would have arrived at the claimed dimensions. See also MPEP 2144.05 Section II on Optimization of Ranges).

Regarding claim 18, Chrise discloses the nuclear reactor according to claim 16, wherein the lower axial sleeve end has a frustoconical shape (Figs. 8, 15: the shape of 92 is frustoconical in shape), the axially protruding part having a frustoconical shape conjugated with that of the lower axial sleeve end (Fig. 15: The axially protruding part 180 is conjugated with the shape of the lower axial sleeve 92 because it widens then narrows). Although the shape is not exactly frustoconical, it would have been obvious to OOSITA to modify the shape of the axially protruding part if it performs the same function. See MPEP 2144.04 IV.B. on changes in shape.

Regarding claim 19, Chrise discloses the nuclear reactor according to claim 14, wherein the upper axial end of the guide tube has a lower step (Fig. 8: the lowest horizontal part of step 120 where bolt 124 is placed), a free edge of the lower axial sleeve end (92) being located axially 

Regarding claim 22, Chrise discloses the nuclear reactor according to claim 14, wherein each guide tube (Fig. 8: 62) comprises a tubular guide structure (coupling 140 and sleeve 142C) and an end part (plate 122) fastened to the guide structure and defining the upper axial end of the guide tube.

Regarding claim 23, Chrise discloses the nuclear reactor according to claim 22, wherein the end part (Fig. 8: plate 122) has a central axial orifice passed through by the control rod (opening 110), and fluid circulation ducts emerging in the central axial orifice (Col. 7 ll. 54-Col. 8 ll. 3: coolant flows through opening 110).

Regarding claim 24, Chrise discloses the nuclear reactor according to claim 23, wherein the tubular guide structure comprises an upper plate (Fig. 8: the lower part of 120 where the bolt 124 is inserted) having a passage orifice (lower part of 110) for the control rod (68) placed to coincide with the central axial orifice (upper part of 110), the end part being fastened to the upper plate, the upper plate and the end orifice having, perpendicular to the vertical central axis, inner and/or outer sections that are identical (Fig. 8: The space 130 formed within 120 is aligned with the space of opening 110 as shown).
 
Allowable Subject Matter
Claims 20–21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests wherein the lower step is defined by a plurality of closed-contour surfaces, separated from one another by passages, and distributed around the control rod, in combination with all other limitations. 
Furthermore, .no prior art, either alone or in combination, teaches or suggests the upper axial end of the guide tube including at least one radial stop located radially toward an inside and/or toward an outside of the lower step, the radial gap being defined between the free edge and the at least one radial stop, in combination with all other limitations.
The closest prior art found was Chrise, but Chrise fails to teach these specific details.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Schwind also teaches a frustoconical lower axial sleeve for a guide tube.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646